Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
Claims 19-20 have been amended has follows:
19. (Previously Presented) An accelerated processing device comprising:
a plurality of compute units comprise a processor configured to execute shader programs, wherein
at least one of the compute units is configured to execute a shader program having divergent control flow by:
detecting entry of a first wavefront of the shader program into a
divergent section, wherein, in the divergent section, a first set of one or more work-items is slated to execute in a first control flow path and additional work- items are slated to execute in a second control flow path different from the first control flow path;
in response to the detecting, storing one or more task list entries corresponding to the first set of one or more work-items into one or more task
lists for the first control flow path;
selecting, from the one or more task lists for the first control path, a
plurality of task list entries for execution as a second wavefront, wherein the
plurality of task list entries include one or more tasks from the first wavefront
and one or more entries from an additional wavefront; and
scheduling the second wavefront for execution.

comprises the processor is configured to exit the shader program at the divergent section.

Reasons for Allowance
Claims 1-20 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2014/0330429 A1 discloses the identification by means of the second reader of a test item, triggered by the batch signal, and the check of matching with item identification data already stored (as extracted from a first reader signal) allow more reliably determining the effective content of the batch of items collected by the collector device, as there is a "double check" of the identity of at least some of the items transported between the two zones. As this "double checking" operation may not concern all the N items to be collected to form a batch, the required calculations are not intensive and the corresponding load on the processing means is not excessive, and the overall operation of qualifying the content of a collected batch can be quickly executed.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … detecting entry of a first wavefront of the shader program into a divergent section, wherein, in the divergent section, a first set of one or more work-items is slated to execute in a first control flow path and additional work-items are slated to execute in a second control flow path different from the first control flow path…  selecting, from the one or more task lists for the first control path, a plurality of task list entries for execution as a second wavefront, wherein the plurality of task list entries include one or more tasks from the first wavefront and one or more entries from an additional wavefront; and. Since the prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195